Powell, J.
The only substantial difference between this case and the case of Pidcock v. Crouch, this day decided, is that Crouch had transferred one of the notes given for the purchase of the stallion mentioned in that case, to the Merchants Bank of Lafayette, Indiana, and that the bank sued on it as innocent purchaser. The defense as to Morrison’s failure to sign the note is properly pleaded within the rule stated in that case. The defendants denied that the bank was a bona fide, innocent purchaser for value of the note, and set up that the plaintiff “did not pay a valuable consideration therefor, but is permitting itself to be used by J. Crouch & Son for the purpose of shielding said Crouch from the consequences of a legal fraud,” as set up in the plea. With this impeachment of the bona fides of the plaintiff’s holding, the defenses asserted were -open and available to the defendants. McDonald v. Mayer, 97 Ga. 281 (23 S. E. 72). Judgment reversed.